                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  Joseph Duane Gustafson, Jr.,                      Case No. 19-CV-1963 (SRN/ECW)

                       Petitioner,

  v.                                                              ORDER

  William Bolin and Keith Ellison,

                       Respondents.



       This matter is before the Court on three motions of petitioner Joseph Duane

Gustafson, Jr. First, Gustafson requests a certificate of appealability (“COA”) from the

denial of his petition for a writ of habeas corpus. See Doc. No. 32; 28 U.S.C. § 2253(c).

The Court has already explained that it does not believe that any issue raised in Gustafson’s

petition to be debatable among reasonable jurists. See Doc. No. 29 at 27 (citing Flieger v.

Delo, 16 F.3d 878, 882-83 (8th Cir. 1994). Nothing in Gustafson’s most recent motion for

a COA convinces the Court that its earlier finding was incorrect. Accordingly, Gustafson’s

motion for a COA will be denied. This denial does not preclude Gustafson from seeking a

COA from the United States Court of Appeals for the Eighth Circuit.

       Second, Gustafson requests in forma pauperis (“IFP”) status on appeal from the

dismissal of this action. See Doc. No. 38. This Court just again declined to issue Gustafson

a certificate of appealability, but “[t]he standard for granting an application for leave to

proceed in forma pauperis . . . is a lower standard than the standard for certificates of

appealability.” Moore v. Haas, Civil No. 2:13-CV-12225, 2013 WL 5819593, at *6 (E.D.
                                             1
Mich. Oct. 29, 2013); accord United States v. Youngblood, 116 F.3d 1113, 1115 (5th Cir.

1997). Gustafson’s appeal is doubtful, but it is not frivolous as the Supreme Court has

defined that term, and he qualifies financially for IFP status. Accordingly, Gustafson’s IFP

application will be granted.

       Third, Gustafson requests appointment of counsel on appeal. See ECF No. 33.

Because proceedings have concluded before this Court, any motion for appointment of

counsel is better directed towards the Eighth Circuit, which may appoint counsel on behalf

of Gustafson should that court conclude that appointment would be in the interests of

justice. In the meantime, however, Gustafson’s motion for appointment of counsel will be

denied without prejudice.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

       1.     The motion for a certificate of appealability of petitioner Joseph Duane

              Gustafson, Jr. [Doc. No. 32] is DENIED.

       2.     Gustafson’s motion for appointment of counsel [Doc. No. 33] is DENIED

              WITHOUT PREJUDICE.

       3.     Gustafson’s application to proceed in forma pauperis on appeal [Doc.

              No. 38] is GRANTED.

  Dated: April 8, 2020                           s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge


                                             2
